internal_revenue_service number release date index number ------------------------------- -------------------------------------------------- ---------------------------------- ---------------------------------------------- tys --------------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc intl b02 plr-123914-13 date date ----------------------------------- fund ------------------------------------------------------------ trust fc1 state a advisor a individual date date date date date date -------------------------------- ----------------------------------------- --------------------- ---------------------------------------------- -------------------------- --------------------------- --------------------------- --------------------------- --------------------------- ------------------------ --------------------------- dear ----------------- this is in response to a letter received by our office on date submitted on behalf of fund by its authorized representative requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 to make a mark to market election under section the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of this ruling or to treasury regulations promulgated thereunder plr-123914-13 executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination facts fund is a non-diversified series of trust trust is a state a_trust registered as an open-end management investment_company under the investment_company act of as amended and its shares are registered under the securities act of as amended each series of trust including fund is taxed as a regulated_investment_company ric under subchapter_m of the internal_revenue_code fund acquired shares of fc1 during its taxable_year ended date and continuously held such shares together with additional shares of fc1 purchased by fund subsequent to date fund sold all of its shares of fc1 in tax_year ended date advisor a was for all times during the years at issue responsible for among other things the preparation of fund 1’s income_tax returns including the preparation and filing of a mark to market election pursuant to sec_1296 advisor a employs tax accountants who are competent to render tax_advice with respect to stock ownership of a foreign_corporation and in particular are highly experienced in recommending relevant tax elections to fund with respect to pfics accordingly fund relied upon advisor a to identify the holdings of fund that qualify as pfics at the time fund filed its form 1120-ric for its taxable years ending on date date date and date advisor a had not identified fc1 as a pfic as a result fund did not make a sec_1296 election with respect to fc1 on or about date advisor a determined that fc1 was a pfic fund has submitted an affidavit from individual who serves as fund 1’s treasurer in support of this ruling_request individual on behalf of fund has made the following additional representations fund is not aware of any knowledge on the part of the service of fund 1’s failure to make the mark to market elections discussed herein granting the relief will not result in fund having a lower tax_liability in the aggregate for all years to which the regulatory election applies than fund would have had if the election had been made timely taking into account the time_value_of_money fund is not seeking to alter a return position for which an accuracy-related plr-123914-13 penalty has been or could have been imposed under sec_6662 of the code being fully informed of the election described in sec_1296 and related tax consequences fund did not choose to not file the election with respect to its holding of shares of fc1 for its taxable years ended date date date and date fund was not aware that the fc1 stock was pfic stock and advisor a did not advise it of such the proposed elections will not affect any closed tax_year except the taxable_year ended date fund is not using hindsight in requesting relief under sec_301_9100-3 and no specific facts have changed since the due_date for making the elections which would make the elections advantageous to fund law sec_1296 provides that in the case of marketable_stock in a passive_foreign_investment_company that is owned by a united_states_person at the close of any taxable_year the person may elect to include in gross_income the excess of the fair_market_value of the stock over its adjusted_basis sec_1_1296-1 provides that an election under sec_1296 for a taxable_year must be made on or before the due_date including extensions of the person’s u s income_tax return for that year sec_301_9100-1 provides that the commissioner has the discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted responsibly and in good_faith if the taxpayer plr-123914-13 i ii iii iv v requests relief before the failure to make the regulatory election is discovered by the irs failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the irs or reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be deemed to have acted reasonably and in good_faith if the taxpayer i ii iii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the irs will not ordinarily grant relief sec_301_9100-3 provides that the granting of relief may prejudice the interests of the government if i ii granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money or the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section ruling based on the facts and representations submitted including the representations that the taxpayer requested relief before the failure to make the mark to market election was discovered by the irs and the taxpayer reasonably relied on qualified_tax professionals that failed to advise the taxpayer to make the mark to market election and the representation that granting relief would not result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the plr-123914-13 election including year had the election been timely made we conclude that the requirements are satisfied for granting a reasonable extension of time to make the election under sec_1296 for fund accordingly you are granted an extension of time of days from the date of this letter to make the election under sec_1296 with respect to fund 1’s federal_income_tax return for taxable years ending date date date and date this ruling is limited to the timeliness of filing elections under sec_1296 except as specifically ruled upon herein we express no opinion concerning any federal excise or income_tax consequences relating to the facts herein under any other section of the code for example we express no opinion as to whether fund has in fact satisfied all of the requirements of sec_1296 and the regulations thereunder we also express no opinion as to whether fund qualifies as a ric under subchapter_m part i of chapter of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s first and second representatives sincerely jeffery g mitchell branch chief branch associate chief_counsel international cc
